Appellate Case: 22-3008     Document: 010110686556       Date Filed: 05/19/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3008
                                                   (D.C. No. 6:21-CR-10004-JWB-1)
  TRAYON L. WILLIAMS,                                          (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, KELLY, and EID, Circuit Judges.
                   _________________________________

       Trayon L. Williams pleaded guilty to possessing a firearm as a felon. See

 18 U.S.C. § 922(g)(1). He has appealed even though his plea agreement included a

 waiver of his appellate rights. The government moves to enforce Mr. Williams’s

 appeal waiver and to dismiss this appeal under United States v. Hahn, 359 F.3d 1315

 (10th Cir. 2004) (en banc) (per curiam). In response, Mr. Williams’s attorney moves

 to withdraw, asserting that it would be frivolous to oppose the government’s motion.

 See Anders v. California, 386 U.S. 738, 744 (1967). We invited Mr. Williams to

 respond himself. The response deadline has passed, and we have not received



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3008     Document: 010110686556        Date Filed: 05/19/2022     Page: 2



 anything from him. After examining the proceedings ourselves, see id., we enforce

 the appeal waiver.

        We will enforce an appeal waiver if (1) “the disputed appeal falls within the

 scope” of the waiver; (2) “the defendant knowingly and voluntarily waived his

 appellate rights”; and (3) enforcing the waiver would not “result in a miscarriage of

 justice.” Hahn, 359 F.3d at 1325.

        Mr. Williams’s docketing statement says that he intends to argue on appeal

 that he did not enter his guilty plea knowingly and voluntarily. 1 That argument falls

 within the scope of his waiver of the right to appeal “any matter in connection

 with . . . his conviction.” R. Vol. 1 at 26.

        Still, “if the defendant did not voluntarily enter into the agreement, the

 appellate waiver subsumed in the agreement also cannot stand.” United States v.

 Rollings, 751 F.3d 1183, 1189 (10th Cir. 2014). The defendant has the burden to

 show that a waiver was not knowing and voluntary. United States v. Tanner,

 721 F.3d 1231, 1233 (10th Cir. 2013) (per curiam). To assess whether a waiver was

 knowing and voluntary, we typically focus on two factors: “whether the language of

 the plea agreement states that the defendant entered the agreement knowingly and

 voluntarily” and whether the district court conducted “an adequate Federal Rule of

 Criminal Procedure 11 colloquy.” Hahn, 359 F.3d at 1325. “[E]ither the express



        1
          In her response to the government’s motion to enforce the appeal waiver,
 defense counsel likewise says that Mr. Williams “takes issue with the voluntariness
 of his plea.” Resp. at 11.
                                                2
Appellate Case: 22-3008     Document: 010110686556        Date Filed: 05/19/2022     Page: 3



 language of the plea agreement, if sufficiently clear, detailed, and comprehensive, or

 the probing inquiry of a proper Rule 11 colloquy could be enough to conclude the

 waiver was knowing and voluntary. But the synergistic effect of both will often be

 conclusive.” Tanner, 721 F.3d at 1234.

       Mr. Williams asserted in his plea agreement that he “knowingly and

 voluntarily” waived his right to appeal, R. Vol. 1 at 26, that the plea agreement was

 “not the result of any threats, duress or coercion,” id. at 28, and that he entered his

 guilty plea “freely, voluntarily, and knowingly,” id. During the plea colloquy,

 Mr. Williams said that he understood that he gave up the right to challenge his

 conviction on appeal, that he entered his plea freely and voluntarily, and that no one

 had forced or threatened him in any way to get him to plead guilty. Based on these

 statements, the district court found that Mr. Williams made his plea freely and

 voluntarily with a full understanding of the consequences. This strong evidence that

 Mr. Williams knowingly and voluntarily entered his plea and waived his right to

 appeal is not overcome by his claim at sentencing that he had been “manipulated”

 into accepting the plea agreement, R. Vol. 3 at 14. See Tanner, 721 F.3d at 1233

 (“A properly conducted plea colloquy, particularly one containing express findings,

 will, in most cases, be conclusive on the waiver issue, in spite of a defendant’s

 post hoc assertions to the contrary.”). So we conclude that he knowingly and

 voluntarily waived his right to appeal.




                                             3
Appellate Case: 22-3008   Document: 010110686556        Date Filed: 05/19/2022    Page: 4



       And our examination of the proceedings has not given us any reason to think

 that enforcing the waiver would result in a miscarriage of justice, as Hahn defines

 that phrase. See 359 F.3d at 1327.

       We grant defense counsel’s motion to withdraw, grant the government’s

 motion to enforce the appeal waiver, and dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




                                           4